 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll our employees are, free to become or remain,or to refrain from becoming orremaining,members of the above-named or any other labor organization,except tothe extent that such right may be affected by an agreement authorized by Section8(a)(3) of the Act, as aforesaid.,THE GOLUB CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)MECHANICVILLE CENTRAL, INC.,Employer.Dated-------------------By--------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions, theymay communicate directly with the Board'sRegional Office, FourthFloor,The 120-Building, 120 Delaware Avenue,Buffalo,New York,Telephone842-3112._,,,LocalUnionNo. 38,United Association of Journeymen andApprentices of the Plumbing and Pipe Fitting Industry of theUnited States and Canada,AFL-CIO(D. I. Chadbourne,Inc.) 1andPhillip Havill.Case 20-CB-1297.Jwne 15,1966DECISION AND ORDEROn February 9, 1966, Trial Examiner Paul Bisgyer issued his Deci-sion in the above-entitled proceeding, finding that the Respondent hadengaged in certain unfair labor practices and recommending that itcease and desist therefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.The Trial Exam-iner further found that the Respondent had not engaged in certainother unfair labor practices and recommended that these allegationsbe dismissed.The Respondent filed exceptions to the Trial Exam-iner'sDecision and a supporting brief.Thereafter,, theGeneralCouncil filed cross-exceptions and a supporting brief, and the Charg-ing Party and the Respondent filed reply briefs.Pursuant to the provisions of Section 3(b) of the Natonal LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was' committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision,_the exceptions, the cross-exceptions, the briefs,and the entire record in this case, and hereby adopts the findings, con-1 The captionof this caseis correctedto include the name of the Employer.159 NLRB No. 36. LOCAL UNION NO. 38, UNITED ASSN. OF PLUMBERS371clusions, and recommendations of the Trial Examiner, with the modi-fication noted below.2[The Board adopted the Trial Examiner's Recommended Order].2 In adopting the Trial Examiner's conclusion that the Respondent violated Section8(b) (2)and(1) (A) of the Actby causingChadbourneto terminate the employment ofHavill for discriminatory reasons, we find it unnecessary to rely uponthe TrialExaminer'scomments,in the penultimate paragraphof his concludingfindings,withrespect to theRespondent's liability if it were assumed that the Respondent entertained an honestbelief that Chadbourne had breached its contractual obligation by employing Havill outsidethe hiring hall.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEand 16, 1965, in San Francisco, California, on the amended complaint of theGeneral Counsel,' and the amended answer of Local Union -No. 38, United Asso-'ciation of Journeymen and Apprentices of the Plumbing and Pipe Fitting Industryof the United States and Canada, AFL-CIO, herein called the Respondent orUnion.Two questions are presented for decision (1) whether the Respondent, inviolation of Section 8(b)(2) and (1)(A) of the National Labor Relations Act,as amended, caused D. I. Chadbourne, Inc., herein called the Company or Chad-bourne, to discharge Phillip Havill because he was not a member of the Union,and (2) whether the Respondent, in violation of the same subsections of the Act,operated a contractual hiring hall in such a manner as to accord preference-injob referrals to its members.Oral argument was heard at the close of the case andbriefs were thereafter filed by the General Counsel and the Respondent in amplifica-tion of their positions.Upon the entire record,2 and from my observations of the demeanor of the wit-nesses, and with due consideration being given to the arguments advanced by theparties, I make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF CHADBOURNEThe Company, a California corporation, is engaged in the plumbing and heatingcontracting business in San Francisco, California.During 1964, itsales andservicesamounted to approximately $300,000, of which some $29,000 was paid by variousgovernmental agenciesfor work. performedin connectionwith nationaldefense.During the same period, the Company purchased materials valued at $15,000 whichitreceived from suppliers located outside California.I find that the Company's'operations exert a substantial impact on national defense.At all material times, the Company has been a member of Associated Plumbing,Heating andCooling Contractors of San Francisco,Inc., hereincalled the Associa-tion,which is an organization comprised of various employers engaged in theplumbing and heating contracting business.TheAssociation represents itsemployer-members in collective bargaining and negotiated with the Respondentthe agreement involved in this case.During 1964, the sales of Clausen-Patten,Inc.,a member of the Association, amounted to approximately $761,000. Itspurchases of materials during the same year approximated $223,900 invalue, ofwhich materials costing in excess of $50,000 were shipped to its California estab-lishment directly from outside the State or were received from a California supplierwho, in turn, had received the materials from outside the State.1 The original charge was filed on October 29, 1964, and a copy was served on the Re-spondent the next day.An amended charge was filed, with a copy being similarly servedon the Respondent,on May 6, 1965.'2The parties joint motion to correct transcript and General Counsel's Exhibits is herebygranted and the record is accordingly corrected to reflect the proposed changes. 372DECISIONSOF NATIONALLABOR RELATIONS BOARDI find that the Company is engaged in commerce within the meaning of Section2(6) and (7) of the Act. In view of the substantial impact of the Company'soperations on national defense and its participation through the Association inmultiemployer bargaining, I find it will effectuate the policies of the Act for theBoard to assert jurisdiction herein.H. THE LABOR ORGANIZATION INVOLVEDThe Respondent is a labor organization within the meaning of Section 2(5) ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Alleged unlawful discharge of Phillip Havill1.The evidenceThe Company, as a member of the Association, has been party to a collective-bargaining agreement with the Respondent.Under this agreement, the Company,as wellas the other contracting employers, is required to secure qualified journey-men plumbers and pipefitters from the Union's hiring hall.For such purposes, theUnion maintainsout-of-worklistsfor each craft.The agreement further pro-vides that "if the Union isunable tofurnish qualified workmen within 48 hoursafter an Employer calls for them, the Employer shall be free to procure the work-men from any other source or sources." (Article II, section 7.)The legality ofthe contractualarrangementisnot questioned.Pursuant to this agreement, Daniel I. Chadbourne, the Company's president,requested Robert J. Costello, the Union's business representative and dispatcherunder the hiring hall arrangement, to send him a jobbing plumber and pipefittercompetent to service boilersOn July 27, 1964,3 Costello referred William Guse.Although Guse proved to be deficient in boilerwork, Chadbourne neverthelessretained him for other duties.About a month later, Chadbourne informed Cos,tello of this fact and asked for another jobbing plumber who had the ability toservice boilers.On August 26, Costello dispatched Harold Stone who also lackedthe required boiler skills.As a result, Chadbourne, on August 28 (Friday) spoketoHavill about his futile efforts to secure a competent boiler repairman from theUnion and offered the job to Havill, although Havill had never registered on theUnion's out-of-worklist?Itappears that Chadbourne had previously learned ofHavill's boiler experience from a customer and his conversations with Havill.Havill accepted Chadbourne's offer.In accordance with Chadbourne's instructions, Havill went to the union hall thefollowingMonday afternoon, August 31, to register and report his employmentand Chadbourne's intention to send the Union written notification of this fact .5However, finding the dispatch office closed, Havill spoketo BusinessManager Maz-zola's secretary and advised her of the purpose of his visit.The secretary sug-gested thathe return later to see Costello but beforedoingso that hefirst tele-phone to ascertain whether Costello was in.Havill's subsequent efforts to reachCostello that afternoon were unsuccessful.The next day, September 1, Havill managed to talk to Costello on the telephone.After identifying himself, Havill informed Costello that he was hired by Chad-bourne and that he wanted to be cleared for the job.Costello inquired about hisprior employment.When Havill began to relate his employment history, Costellointerrupted him and asked what "local" had he worked out of. In response, Havillstated, "Different locals," at which point, Costello again interrupted and said thathe was "talking about the plumbing and pipefitting locals." 6Havill's negative3All subsequent dates refer to 1964, unless otherwise indicated.*Havill had been in the Company's employ at various times since the fall of 1963, per-forming work not covered by the collective-bargaining contract.5In situations where an employer exercises his right to secure workmen from outsidethe hiring hall, article II, section 7, provides that the employer shall "within 48 hours ofsuch hiring,notify the Union of the name, address and social security number of eachworkman so employed, and shall require each such workman to come to the office of theUnion for registration "9Havill so testified.According to Costello,he simply mentioned "locals" but not"plumbing and pipefitting locals."Considering the nature of their conversation, I finditvery likely that Costello referred to "plumbing and pipefitting locals." In any event,whether he described the locals in those terms, it is obvious he meant local unions havingjurisdiction over those trades1 LOCAL UNION NO. 38, UNITED ASSN. OF PLUMBERS373reply elicited the statement from Costello that Havill was not going to work forChadbourne, that he was not qualified, that he had not served an apprenticeship,and that Chadbourne could not hire whomever he wanted to. Probably at thispoint, Costello alluded to the fact that Chadbourne was under contractual obliga-tion to utilize that Union's hiring hall to recruit tradesmen.?Havill then remarkedthat Chadbourne had told him that the Union was not sending Chadbourne quali-fied men and that he considered Havill qualified to perform the boiler-work heneeded done.Costello denied that Chadbourne had requested any men from thehiring hall and directed Havill to inform Chadbourne that if he wanted men, theUnion had "men sitting on the bench." The conversation ended with Havillstatingthat Chadbourne had hired him and that he was going to work the following morn-ing and with Costello retorting, "like -hell" he was.8Immediately after speaking to Costello, Havill telephoned Chadbourne andapprised him of his experience with Costello.During their conversation, Costelloalsomade a call to Chadbourne which the latter received on another telephonewhile Havill held on to his wire.Referring to his conversation with Havill, Cos-tello, complained about Chadbourne's intention to hire Havill, whom he charac-terized as a "non-union man," 9 in disregard of Chadbourne's contractual obligationto recruitmen from the Union's hiring hall.Chadbourne responded that theUnion had failed to fill his requests for men qualified to service boilers and thattherefore he was hiring Havill who possessed that ability.Despite Costello's indi-cation that the Union would take action unless Chadbourne utilized the hiringhall,Chadbourne expressed his determination to put Havill to work.Thereupon, Chadbourne resumed his discussion with Havill, informing him thatCostello presented Havill's contemptuous attitude toward him.Havill denied suchconductChadbourne then stated that he could not afford any trouble and sug-gested that they drop the matter.As indicated above, Guse and Stone, though lacking in boiler skills sought byChadbourne, were dispatched to Chadbourne.As a result, Chadbourne com-municated with Costello, expressed his disappointment over those referrals andasked for an opportunity to interview others for the job.On the morning of Sep-tember 1, Costello dispatched Jack Baker, and on September 3, R. W. Unger. Intheir interviews, Baker admitted that he had not worked on boilers for 20 yearsand wanted to learn that phase of the trade, and Unger conceded he had no experi-ence in servicing boilers.For this reason, neither was hired.The Respondentdoes not dispute their lack of qualifications, but simply asserts the Union's good-faith belief that these individuals were qualified to do the required boilerwork.On September 3, Chadbourne called Havill and told him to report for work thenext day, which he did. In reply to Havill's inquiry whether to return to theunion hall for clearance, Chadbourne said that it would not be necessary but thathe would send the Union a letter advising it of Havill's employment.Accordingly,on the same day (September 3 )10 Chadbourne addressed the following communica-tion to the Union.We have called you on numerous occasions for a qualified workman to do ourboiler and control work as we are in' dire need of a man for this specializedwork.We put in a request August 25th and you sent Mr. Harold Stone whom wehave hired, but he has informed us he knows nothing about boiler or controls.7 In the context of the interchange of remarks,I find,contrary to Havill's denial, thatCostello mentioned the existence of the contractual hiring hall,as Costello testified.8 Except as indicated above, the foregoing findings are based on Havill'smore convinc-ing testimony which was not contradicted in material respects.9The characterization of Havillas a "non-union man" is based on Chadbourne's testi-mony,which Costello contradicted.The reference to Havill as a "non-union man" is alsocontained in the Union's September 22 letter,quotedinfra,which Business Manager Maz-zola sent to Chadbourne after being briefed by Costello concerning Chadbourne's deter-mination to hire HavillMoreover,Costellowas not too candid when,in addition todenying that he referred to Havill as a "non-union man," he volunteered that he "neverreally knew-[Havill] status " It is quite apparent to me that not only did Mazzoladerive knowledge from Costello that Havill was not affiliated with the Respondent'sparent organization,but also Costello's Inquiry of Havill concerning the "locals" out ofwhich he had worked and Havill's response,plainly reveal Costello's awareness of Havill's"non-union status " I credit Chadbourne's above testimony.zo It is apparent that the letter was erroneously dated September 2, since it mentionsUnger's referral which admittedly occurr,d on September 3. 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDSince then, we called August 28th, 31st and September 2nd requesting aworkman for boiler and controls.You have sent us three men and to dateyou have been unable to send an experienced man for boilers and controls asspecifically requested.Thismorning you sent Mr. Unger who has beenemployed with a water treatment firm and has had no backgroundin steamfitting and readily admitted this fact.We do not consider this qualified steamfitters as requested.Since you have been unable to furnish us with a qualified workman, we areforced to hire a man that is familiar with this type of work, and are doing soaccording to our agreement as shown in Article II, Section 7, Notification ofHiring of Unregistered Person.Mr. Phil Havill has contacted your office and his name will be appearing onour regular monthly report.He will be employed starting September 4, 1964.Several days after receiving this letter, Costello briefed Joseph P. Mazzola, theUnion's business manager who had previously been absent from the city, about theChadbourne situation.Costello then telephoned Chadbourne arranged for a meet-ing with Mazzola concerning Havill's employment.Apparently, there was a mis-understanding as to the scheduled date.When Chadbourne appeared at the unionhall,Costello told him the meeting was supposed to be held the day before andthatMazzola had since left the city but assured him that he would notify Chad-bourne by mail of the rescheduled meeting date.On September 22, Mazzola acknowledged receipt of Chadbourne's letter.which refers to your experience in hiring men from Local 38.You statethat you have employed Mr. Phil Havill, a Non-Union man, as a steamfitter.I am hereby serving notice that you have violated our Agreement, and I askthat you immediately correct this situation and get rid of all Non-Union menin your employ.We will expect you to comply with the Contract wherever the hiring of men isconcerned.We have no alternative but to insist on this, so that we can con-tinue to send you men as needed, as the Contract provides."Mazzola's letter prompted Chadbourne to seek an immediate appointment withhim to discuss this matter.Accordingly, on September 29, Chadbourne met withMazzola, Costello, and others in the union hall.Mazzola repeated his demandthatHavill be discharged.Chadbourne declined to do so, asserting that Havillpossessed the experience and skills to perform the boilerwork he needed.Mazzolainsisted that Chadbourne was in violation of their collective-bargaining agreementby disregarding the hiring hall to employ Havill.Chadbourne, however, counteredthat, notwithstanding his many requests, the Union was unable to supply qualifiedmen and for this reason, he exercised his contractual right to go outside the hiring,hall for help.It isquite clear that Chadbourne was relying on article II, section7 of the agreement which permits the employer "to procure the workmen from anyother source" he desired in the event the Union was unable to furnish qualifiedworkmen within 48 hours after request.Although Mazzola verified with CostelloChadbourne's prior efforts to secure men with boiler experience, he, nevertheless,took the position that the contract required Chadbourne to exhaust the out-of-worklistbefore turning to other sources and stated that he had about 50 available men"sitting on the bench," many of whom had experience to fill the job. In response,Chadbourne questioned the availability of qualified men in view of the Union'sinability to fulfill his earlier requests.In the course of the discussion, Mazzolaalso expressed his opposition to hiring Havill because he was "non-union" and theemployment of any "non-union help" outside the hiring hall, asserting that other-wise it would encourage other employers to do what Chadbourne did. The meetingclosed with neither party budging from his position.12u Mazzola testified that, in using the term "Non-Union man," he meant a person who wasnot hired through the hiring hall.12 The foregoing findings are substantially based on Chadbourne's testimony which, inmany respects, was not contradicted.Although Chadbourne revealed a weakness inremembering dates of various events,the substance of his testimony had the ring of truth.Mazzola denied making' any reference to Havill's "non-union" status or to "non-unionhelp."Yet, only a week before, in his September 22 letter to Chadbourne, Mazzola simi-larly described Havill and other persons presumed to be in Chadbourne's employ.More-over,Mazzola testified that Chadbourne requested him to accept Havill in his Union as LOCAL UNION NO. 38, UNITED ASSN. OF PLUMBERS375Shortly after thismeeting,Chadbourne had a further discussion with his attorneyconcerning the Union's demand for Havill's discharge.His attorney offered theopinion that the hiring hall wasillegaland that if Chadbourne terminated Havill,both he and the Union would be subject to unfair labor practice charges.Theattorney therefore advised Chadbourne to conferagainwith the Union before act-ing on theUnion's demand.About a week or so later, Chadbourne had a second meeting withMazzola andCostello, which others also attended.13Chadbourne conveyed his attorney'sopin-ion,mentioned his prior involvement in unfair labor practice charges, andexpressedhis desire to avoid similar charges if he acceded to the Union's demand for Havill'stermination.Chadbourne then suggested that they solve their problem by per-mitting Havill to join the Union.Mazzola's response was negative but he proposedinstead that Havill register on the out-of-work list and await his turn for referral.Admittedly, registration entailed compliance with various qualification provisionsof the contract, including passing an examination and his placement into an appro-priate seniority group (article II).Chadbourne was not amenable to this proposalbecause itlackedassurancethat he could retain Havill and was in disregard of hisrights under the contract.Chadbourne similarly rejected Mazzola's suggestion thatChadbourne submit their dispute to the Joint Hiring Committee 14 for the reasonthat the contract explicitly gave him the right to go outside the hiring hall for helpwhen the Union failed to refer qualified workmen within 48 hours afterrequest.During the course of this meeting, Mazzola, in Chadbourne'spresence, tele-phoned the Union's attorney.Both Mazzola and Chadbourne took turns to speakto the Union's attorney concerning Chadbourne's right to hire Havill under the,circumstances related previously and the Union's right to demand his discharge.The Union's attorney agreed with the reasonableness of Mazzola's position andstated that Chadbourne was obligated to exhaust the out-of-work list before employ-ing anyone outside the hiring hall provided the Union honestly believed there werequalified men available.The Union's attorney also stated that on the basis of factsgiven to him by Mazzola the Union's demand for Havill's discharge was not unlaw-ful.Chadbourne, however, replied that his attorney had given him contrary adviceand the Union's attorney indicated that he would discuss the matter further withChadbourne's attorney.15a member, which he refused to doAccording to Chadbourne, Mazzola stated at thesecond meeting,later discussed,that he could not take Havill Into the UnionIn lightof this testimony,it seems reasonable to infer that Chadbonrne's request was prompted byMazzola's asserted opposition to the employment of nonunion men and in that respectcorroborates Chadbourne's testimony concerning Mazzola's"non-union" remarksOn theother hand,I do not credit Mazzola's testimony that when he rejected Chadbourne's pro-posal for Havill's membership in-the Union he (Mazzola) added that membership in theUnion would not give,anyone priority in, employment.Mazzola impressed me as a witnessgiven to exaggeration and without a reliable recollection of events.For example,Mazzolatestified that when Chadbourne spoke to the Union's attorney on the telephone duringhis second meeting with Mazzola, later discussed,Chadbourne admitted to the Union'sattorney that his own attorney agreed with the former'sopinion that Chadbourne wasin violation of the hiring hall agreement in employing Havill and that Chadbourne furtherstated he was not concerned about the opinion of either attorney.This testimony wascontrary to the union attorney's statement offered at the hearing in lieu of testimony.Another example is Mazzola's testimony that at the first meeting he inveighed againstChadbourne for asking the Union for the referral of a steamfitter and then using him forplumbing workCostello conceded the incorrectness of such testimony13The findings made with respect to this meeting are based on a composite of credibletestimony.14Article II, section 10 of the agreement provides for a Joint Hiring Committee com-posed of an equal number of union and employer representatives to supervise the opera-tion of the hiring hall and to hear and determine disputes.There is no evidence that theUnion itself ever submitted the propriety of its demand for Havill's discharge to thiscommittee.I also credit Chadbourne's testimony,that the foregoing proposal was madeat the second and not the first meeting,as Mazzola testified.13Both attorneys later considered the subject between themselvesAs expected, theirdivergent views were based on conflicting versions of, the facts given-by'theirrespectide'clients' 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn October 22, Mazzola sent Chadbourne the following letter which the Union'sattorney drafted:This will renew our request that you dismiss from employment your employee,Mr. Phil Havill, for the reason that he was hired contrary to the provisions ofour Collective Bargaining Agreement.Specifically, he was hired from outside the Hiring Hall without first exhaust-ing our list of available applicants for employment.A few days later, Chadbourne discharged Havill.On October 28 Chadbournehanded Mazzola a communication in which he advised him that he had terminatedHavill in compliance with the Union's demand.The letter also went on to say:As I stated to you in our numerous discussions of this matter in the pastmonth, I do not want to get involved with a labor dispute with your Union. Icannot afford it and I think the cards are stacked against me.However, I want you to know that I do not agree with the statements in yourletterI have not violated the hiring procedure of the union contract.Mr.Havill was hired only after the Union was unable to supply a qualified man.When he went to the Union, he was told he could not join. I told you thisseveral times.I am sorry that you feel it necessary to force me to lose a qualified employeeI am doing so only to avoid trouble, not because it's right.On October 29, Havill filed a charge with the Board's Regional Office, allegingthat the Union unlawfullycaused hisdischarge.On or about November 10,Havill, at the suggestion of a Boardagent,went to the union hall with the expecta-tionof being dispatched to Chadbourne.Uponlearningthat that was not theUnion's intentionbut that he was to undergo the contract's qualifying procedure,including taking an examination before being dispatched in regular order, Havillleft the hail.162.ConcludingfindingsThe General Counsel contends that the record establishes that the Respondentcaused Chadbourne to discharge Havill because Havill was not a member of theRespondent's InternationalUnion and that it thereby violated Section 8(b)(2) and(1) (A) of the Act.The Respondent, on the other hand, denies that it was somotivated, justifying its action on the ground that it in good faith believed thatChadbourne had employed Havill outside the Union's hiring hall in complete disre-gard of his contractual obligation.From a careful evaluation of all the evidence, I am persuaded that Havill's dis-charge was prompted, if not solely, then in substantial part at least, by his lack ofunion membership.The Respondent's preoccupation with Havill's nonunion statuscan lead to no other inference.As found above, this attitude was clearly displayedin BusinessRepresentative Costello's inquiry of Havill when the latterunsuccess-fully sought clearance to the Chadbourne job as to what "plumbing and pipefittinglocals" he had worked out of, and Costello's utterdisinterestednessinHavill'sattempted listing of his qualifying employment history; in Costello's telephone calltoChadbourne made shortly after his conversation with Havill, complaining abouthis employment of a "non-union man"; in obviously advisingBusinessManagerMazzola that Havill was not aunionmember; and in Mazzola's subsequent letterof September 22 to Chadbourne demanding the dismissal of Havill "a Non-Unionman," 17 which characterization Mazzola repeated at his September 29 meeting withChadbourne.While it is true that Mazzola and Costello also, insisted that Chad-1eOn November 2, In accordance with Mazzola's prior request, Chadbourne submitted tohim a list of qualifications Chadbourne deemed necessary for an applicant to possess inorder to fill the job vacated by Havill.17 In light of all the evidence, I find, contrary to Mazzola's assertion, that the term"Non-Union" was not used by him simply to indicate that Havill was not hired throughthe hiring hall.Bricklayers,Masons and Plasterers'InternationalUnion of America(Park Construction Company),150 NLRB 1490, cited by the Respondent,Is plainly dis-tinguishable on its facts from the present case.There the Board found, on the basis ofthe entire record,that the General Counsel failed to prove that the union's reference tothe hiring of local men meant members of the local union rather than men living In thelocal area. LOCAL UNIONNO. 38, UNITEDASSN. OFPLUMBERS377bourne was contractually obligated to utilize the hiring hall, this does not neces-sarilymilitateagainst a finding of discriminatory motivation.Ifanything, itstrengthens such an inference.For, it is quite clear that the hiring hall provisionsdid not bar Chadbourne from employing Havill but, on the contrary, plainly rec-ognized his right to do so. I find it difficult to believe that Mazzola and Costellowere not well aware of this fact.In unequivocal language, article II, section 7 provides that "if the Union isunable to furnish qualified workmen within 48 hours after an Employer calls forthem, the Employer shall be free to procure the workmen from any other source orsources."It is undisputed that over a period of time, by far in excess of 48 hours,Chadbourne endeavored to secure from the union hiring hall a plumber with experi-ence to service boilers and that the Union dispatched several individuals whomChadbourne determined, after trial or interview, were seriously lacking in the skillshe needed.The Respondent does not contend that these individuals were improp-erly rejected or that such action was improperly inspired by a desire to circumventthe hiring hall.At most, it asserts that it in good faith believed that these,indi-viduals possessed the required qualifications to perform the job and that Chad-bourne was obligated to exhaust the hiring hall's out-of-work list and await 48hours thereafter before recruiting help from other sources.18However, the contractisdevoid of any language which either expressly or by necessary implication placessuch limitations on the employer's right to go outside the hiring hall where, as here,We Union fails to fill the employer's request "within 48 hours after an [e]mployercalls for" a workman.19 In short, the Respondent's asserted reliance upon a pur-ported obligation of Chadbourne to utilize the Union's hiring hall does not negativethe compelling inference of discrimination implicit in its demands for the dischargeof Havill, a "Non-Union man."Even assuming that Respondent entertained an honest belief that Chadbournehad breached his contractual obligation by employing Havill outside the hiring hall,Ifind that this would not exonerate the Respondent from liability under the Actfor causing Havill's discharge.To be sure, the Act does not outlaw nondiscrimi-natory hiring hall arrangements such as that prescribed in the collective-bargainingagreement involved herein 20Nor is it an unfair labor practice for a Union toseek the termination of an employee hired by an employer who bypassed theunion's hiring hall in contravention of his contractual obligation21However, it isquite another thing for a union to bring about the discharge of any employee hiredoutside the hiring hall where, as here, the contract expressly recognizes the em-ployer's right to do so.Such conduct on the union's part has been held to consti-tute a violation of Section (8)(b)(2) of the Act for causing an employer to dis-criminate against an employee to encourage membership in a labor organizationwithin the meaning of Section 8(a)(3) of the Act and a violation of Section(8) (b) (1) (A) of the Act for restraining and coercing employees in the exerciseisThere is more than a faint suggestion in the record that Costello had actually ex-hausted the out-of-work list when on August 26 he dispatched Harold Stone whom Chad-bourne found was not suitable for boilerwork.Costello testified that at the time ofStone's referral there were probably 55 to 60 men on the list ; that he "proceeded to calldown the list, explaining first the nature and type of job and proceeded to exhaust thelist until-[he] could acquire someone who would take this job referral" ; and that suchperson was Stone who "was the only man that would take the job." After Stone provedto be unsuitable for boiler work Chadbourne hired Havill on August 28.'Olt is noted that where the parties intended that the out-of-work list be exhaustedspecific language in the contract was used.Thus, section 8 of article II, entitled "Out-side Contractors," provides that "it shall be a violation of this contract for any con-tractor havinga permanent shopwithin the territory covered by this agreement to trans-fer men into the area from outside that territorywithout first exhaustingthisout-of-worklistmaintainedby the local union"[Emphasis added.]In view of the fact that the pertinent contract provisions are clear and unambiguousand not reasonably susceptible of a different interpretation, I find no occasion for havingthem interpreted by the Joint Hiring Committee, as the Respondent had proposed at oneof its meetings with Chadbourne.Cf.Century Papers, Inc.,155 NLRB 358.Local 357,International Brotherhood of Teamsters(Los Angeles-Seattle Motor Ex-press)v.N.L.R.B.,365 U S 667.ii Local 542,International Union of Opetating Engineers,AFL-CIO (RalphA. Marino),151 NLRB 497;Hoisting and Portable Engineers,Local 302(WestCoastSteelWorks),144 NLRB 1449, 1452. 3,78DECISIONS OF NATIONAL LABOR RELATIONS BOARDof their statutory rights 22Certainly, the Respondent's alleged good faith cannotmake its discharge demand lawful simply because it mistakingly believed it wassanctioned by the hiring hall contract, which is the only legal justification forrequiring referral from the union's hiring hall.Accordingly, I find that the Respondent, by causing Chadbourne to terminatethe employment of Havill for discriminatory reasons, violated Section 8(b)(2) and(1) (A) of the Act.B. Alleged discriminatory operation of the hiring hallAs indicated in the preceding section of this Decision, the Respondent and theAssociation have been for some years parties to a collective-bargaining agreementwhich requires the employer members of the Association to secure their journey-men plumbers and pipefitters exclusively from the Respondent's hiring hall.23 Inconnection with the operation of the hiring hall, article II of the agreement containsprovisions dealing with the qualifications of journeymen plumbers and pipefitters forregistration and referral;the maintenance of out-of-work lists;dispatch procedures;.special priority rules for the employment of a contractor's keymen and applicantswith special skills; the exemption from the hiring hall requirement of employees ofan ' outside contractor temporarily performing work within the area serviced by theRespondent; and priority in referral of applicants on the basis of employment withinthe area covered by the agreement and within neighboring areas.With respect tothe order of referral, the contract establishes the following seniority groups:SENIORITY GROUP I shall consist of plumbers and pipe fitters who havebeen employed by a contractor party to this agreement for a period of at least1200 hours each year during the two years preceeding their registration on theout-of-work list, in the territory covered by this agreement or temporarily onwork outside that territory.SENIORITY GROUP II shall consist of plumbers and pipe fitters who havebeen employed for a period of at least 1200 hours each year during the twoyears preceding their registration on the out-of-work list, in the Greater BayArea-.SENIORITY GROUP III shall consist of all other qualified plumbers and pipefitters.Overall supervision of the hiring hall under the contract is vested in a Joint HiringCommittee composed of an equal number of union and employer representatives.The committee is empowered, among other things, to promulgate all the rules andregulations it deems advisable for the proper operation of the job referral plan andto hear and determine all "grievances arising out of work registration, work refer-rals and the preparation of the referral registration lists."The General Counsel concedes the validity of the hiring hall arrangement.How-ever, the complaint alleges, and he sought to prove, that since on or about Novem-ber 7, 1964,24 the Respondent administered the hiring hall in a manner thataccorded preference in job referrals to its members. In support of this allegation,the General Counsel relies on the evidence showing the following:a.William Helm, a member of the Union, was dispatched on different occasionsfrom the three seniority groups, although he had never passed a written examina-tion to qualify for journeyman status.Costello explained that Helm's was anunusual case and that, while Helm had the ability to do the work, he had difficultypassing the written part.Costello further testified that he usually dispatched Helmwhen he had virtually exhausted the out-of-work lists.The record also shows thatthere are about 1600 to 1700 members covered by the Building Trades Agreementhere involved and that Helm seems to be the only one of this number whofailed to qualify.b. In placing certain members of sister locals in seniority group H. Costello failedto verify adequately whether the registrants possessed the required number of hoursof employment to make them eligible for such classification.However, the evi-dence relied upon principally relates to welders and plumbers whom Costello hadm The Radio Officers'Union of the Commercial Telegraphers Union,AFL (A.H. BullSteamship Company)v. N.L.R.B.,347 U.S. 17.24This'obligation;however,is subjectto the48-hour provision previously discussed.21Apparently,this date was selected because of the 6-month limitation period prescribedby Section 10(b) ofthe Act. LOCAL UNION NO. 38, UNITED ASSN. OF PLUMBERS379recruited from sister locals because of his inability at those times to fill employers'requests for such employees from the Union's available out-of-work lists.Otherinstancesof alleged insufficient verification of eligibility pertain to individuals who,by reason of article II, section 8,25 were exempt from the referral procedures asemployees of outside contractors working on a temporary job in the area.Mani-festly,verification of seniority group eligibility was unnecessary in the above-indicated circumstances and registration by those employees was actually only amatter of record-keeping.c.On occasions, Costello dispatched apprentices as helpers, even though they didnot qualify for inclusion in any seniority group.However, it is clear that appren-tices, although members of the Union, are not covered by, nor are they dispatchedunder, the referral system.At the times Costello sent them to a job it was becauseof the absence of the Apprentice Coordinator whose functionit is to do so in con-junctionwith the concededly valid apprentice program which the contract alsoestablishes.d.Contrary to the language in the contract pertaining to group I seniority, theRespondent permits its members to register in the group I out-of-work list, even ifthey had previously left the area for more than 2 years.However, whether or notthe Respondent's action is justified is essentially a matter of interpretation of thephrase "temporarily on work outside" the territory covered by the contract, as setforth in the paragraph dealing with group I seniority.e.Union members were permitted to register on a higher seniority list than thatto which they were entitled.However, the record reveals quite clearly that in manyinstances improper registrationwas due to the loose andcareless practices sur-rounding the signing of the out-of-worklists.26Indeed, the record discloses that asubstantial number of union members eligible for group I iregistration have fre-quently signed group II and III out-of-work lists.Moreover,itappears that someof theseinstancesof erroneous registration cited by the General Counsel involvedemployees whom Costello had recruited from sister locals to fill demands he couldnot satisfy from the Union's own lists or involved exempt employees of outsidecontractors.As previously indicated, the registration by such workmen was merelyfor record purposes and not for the purpose of attaining a position on the list forfuture referral.Evaluating the Respondent's administration of the hiring hall in the light of allthe facts and circumstances developed at the hearing, I am not persuaded that theGeneral Counsel has proved that the hiring hall was operated in a discriminatorymanner to the unlawful advantage of members of the Union or sister locals. Sig-nificantly, no evidence was adduced that since November 7 the Respondent hasdeprived any job applicant of the right to register or referral or other rights towhich he was entitled under the hiring hall provisions because he was not a mem-ber of the Union or a sister local.NOT is there any evidence in the recordshowingany disparate treatment between unionand nonunionmembers or that union affilia-tion otherwiseplayed any rolein job referrals.While it is undoubtedlytrue-asthe Respondent candidly admits-that the operation of the hiring hall leaves muchto be desired, particularly in the registration and verification of seniority eligibilitypractices,27more is required to warrant a finding that the Respondent operated thehiring hall in amannerprohibited by the Act. Indeed, the deficiencies appear torelateto matters of peculiar concern to the Joint Hiring Committee created by thecontract to oversee the proper functioning of the hiring hall and not to the Boardwhose power is restricted to the elimination of discrimination that encourages ordiscourages union membership,28 which has not been established here.As I find that the General Counsel has failed to sustain his burden of provingthat the Respondent has caused unlawful discriminationagainstjob applicants inthe manner it operated the contractual hiring hall, I find that the Respondent has25Article II, section 8 provides,in relevant part, that"outside contractors may bringinto the area temporarily to perform work herein on each job,one plumber,one steam-fitter or pipe fitter,one lead burner and one sprinkler fitter - - - .^ According to Costello,he is in charge of some 16 books in which job applicantsregister for work in the building trades covered by the contract involved in this case andthe metal trades coveredby contracts with other employers.27The Respondent stated at the hearing and in its brief that measures are being takento rectifysome of these deficiencies.2s The Radio O f cers' Union v. N.L.R.B., supra. 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot violated Section 8(b)(2) and(1) (A) of the Act inthis respect.Accordingly,I recommend dismissal of the relevant allegations of the amended complaint.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent,as set forth in section III, above,in connectionwith the Company's operations described in section I, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several Statesand tend to lead to labor disputes burdening and obstructing commerce and itsfree flow.V.THE REMEDYPursuant to Section 10(c) of the Act, I recommend that the Respondent ceaseand desist from engaging in the unfair labor practices found and like and relatedconduct and take certain affirmative action designed to effectuate the policies ofthe Act.To redress the discriminatory discharge of Phillip Havill, which the Respondenthas unlawfully caused, I recommend that the Union notify the Company in writing,and furnish a copy of such notice to Havill, that it has withdrawn its objection toHavill's employment for the job in question in this proceeding, without prejudiceto his seniority or other rights and privileges, and that it requests such uncondi-tional reinstatement.In addition, I recommend that the Respondent make Havillwhole for any loss of earnings he may have suffered by reason of the discrimina-tion against him by payment to him of a sum of money equal to that which he nor-mally would have earned from the date of his discharge to the date 5 days after itserves the written notice of withdrawal of objection mentioned above.Backpayshall be computed with interest on a quarterly basis in the manner prescribed bythe Board in F. W.Woolworth Company,90 NLRB 289, 291-294, andIsis Plumb-ing & Heating Co.,138 NLRB 716. The posting of an appropriatenotice is alsorecommended.Upon thebasis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.The Company is engaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.The Respondent is a labor organization within the meaning of Section (2) (5)of the Act.3.By causing the Company to discriminate against Phillip Havill in violation ofSection 2(a)(3) of the Act, the Respondent has engaged, and is engaging, in unfairlabor practices within the meaning of Section 8(b)(2) and (1)(A) of the Act.4.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.5.The Respondent has not engaged in unfair labor practices by reason of themanner it administered the contractual job referral system since on or aboutNovember 7, 1964.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law and upon the entirerecord in the case, and pursuant to Section 10(c) of the NationalLaborRelationsAct, as amended,it is ordered that the Respondent,Local Union No. 38,UnitedAssociation of Journeyman and Apprentices of the Plumbing and Pipe FittingIndustry of the United States and Canada,AFL-CIO,San Francisco,California,its officers,representatives,agents, successors,and assigns,shall:1.Cease and desist from:(a)Causing or attempting to cause D. I. Chadbourne,Inc., to discriminateagainst Phillip Havill or other employees in violation of Section 8(a)(3) of theAct by causingor attempting to cause that Company to discharge them because oftheir nonmembership in its labor organization,except to the extent that the employ-ees' rights in that regard may be affected by an agreement requiring membershipin a labor organization as a condition of employment,as authorized by Section8(a)(3) of the Act.(b) In any like or related manner restraining or coercing employees of D. I.Chadbourne,Inc., in the exercise of the rights guaranteed in Section7 of the Act.2.Take thefollowing action which is necessary to effectuate the policies of theAct. LOCAL UNION NO. 38, UNITED ASSN. OF PLUMBERS381(a)Make whole Phillip Havill for any loss of pay suffered by him by reason ofthe discrimination against him, as provided in the section of this Decision entitled"The Remedy."(b)Notify D. I. Chadbourne, Inc., and Phillip Havill, in writing, that it with-draws its objections to Havill's employment and requests the said Company to offerHavill reinstatement to his former or a substantially equivalent position, withoutprejudice to his seniority or other rights and privileges previously enjoyed by him.(c) In the event that Havill is presently serving in the Armed Forces of theUnited States, notify him in writing that it has no objection to his employment onthe ground that he is not a member of the Respondent, upon application, in accord-ance with the Selective Service Act and the Universal Military Training and ServiceAct, as amended, after discharge. from the Armed Forces.(d) Post at its meeting hall and offices, copies of the attached notice marked"Appendix." 29Copies of said notice, to be furnished by the Regional Director forRegion 20, shall, after being duly signed by the Respondent's representative, beposted by the Respondent immediately upon receipt thereof, and maintained by itfor a period of 60 consecutive days thereafter, in conspicuous places, including allplaces where notices to members are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that said notices are not altered, defaced, orcovered by any other material.(e)Mail to the Regional Director for Region 20 signed copies of the attachednotice marked "Appendix" for posting by the Company at its place of business, if itiswilling to do so.Copies of said notice, to be furnished by the Regional Director,shall, after being signed by the Respondent's representative, be forthwith returnedto the Regional Director for such posting.(f)Notify the Regional Director for Region 20, in writing, within 20 days fromthe receipt of the Trial Examiner's Decision as to what steps the Respondent hastaken to comply herewith 30IT IS FURTHER ORDERED that the complaint, as amended, be and it hereby is,,dis-missed insofar as it alleges that the Respondent operated the contractual hiring hallin a discriminatory manner in violation of Section 8(b)(2) and (1) (A) of the Act.21 In the event that this Recommended Order is adopted by the Board, the words "aDecision and Order" shall be substituted for the words, "the Recommended Order of aTrialExaminer" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals Enforcing an Order" shall be substituted for the words "a Decisionand Order."80In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read: "Notify the Regional Director for Region 20, in writing, within10 days from the date of this Order as to what steps the Respondent has taken to complyherewith."APPENDIXNOTICE TO ALL MEMBERS OF LOCAL UNION No. 38, UNITED ASSOCIATION OF JOUR-NEYMEN AND APPRENTICES OF THE PLUMBING AND PIPEFITTINGINDUSTRY OF THEUNITED STATES AND CANADA, AFL-CIOPursuant to the Recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT cause or attempt to cause D. I. Chadbourne, Inc., to discrimi-nate against Phillip Havill or other employees in violation of Section 8(a)(3)of the Act, by causing or attempting to cause that Company to discharge thembecause of their nonmembership in our labor organization, except to the extentthat the employees' rights in that regard may be affected by anagreementrequiring membership in a labor organization as a condition of employment, asauthorized by Section 8(a)(3) of the Act.WE WILL make whole Phillip Havill for any loss of pay he may have suf-fered as a result of our discriminatory action against him, as provided in "TheRemedy" section of the Trial Examiner's Decision.WE WILL notify D. I. Chadbourne, Inc. and Phillip Havill in writing thatwe withdraw our objections to the employment of,Havill by the said Company 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDand that we requestthe Companyto offer Havill reinstatement to his formeror a substantially equivalent position,withoutprejudice to his seniority orotherrights and privileges previously enjoyed by him.LOCALUNION No. 38 UNITEDASSOCIATIONOF JOURNEYMENAND APPRENTICES OF THE PLUMBING AND PIPE FITTINGINDUSTRY OF THEUNITEDSTATES ANDCANADA, AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify PhillipHavill,inwriting,ifpresently serving in theArmed Forces of the United States that we have no objection to his employmenton the groundthathe is not a member of our labor organization,upon application,in accordancewiththe SelectiveService Act and the Universal MilitaryTrainingand Service Act, as amended,after discharge from theArmedForces.Thisnotice must remain posted for 60 consecutivedays from the dateof posting,and must notbe altered, defaced, orcoveredby any othermaterial.Ifmembers have any questions concerning this notice or compliance with itsprovisions,they may communicatedirectly withthe Board'sRegional Office, 13050FederalBuilding, 450Golden Gate Avenue, Box 36047,San Francisco,California94102, Telephone 556-0335.International Longshoremen's Association,Local 1575, DistrictCouncil of the Ports of Puerto Rico,ILA, AFL-CIOandSea-Land Service,Inc.Cases 24-CP-18 and 24-CB-541. June 15,1966DECISION AND ORDEROn November 26, 1965, Trial Examiner Samuel Ross issued hisDecision in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor prac-ticeswithin the meaning of the National Labor Relations Act, asamended, and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached TrialExaminer's Decision.Thereafter, the Respondent filed exceptionsto the Trial Examiner's Decision and a supporting brief.The National Labor Relations Board has reviewed the rulings ofthe Trial Examiner made at the hearing and finds that no prejudi-cial error was committed.The rulings are hereby affirmed.TheBoard has considered the Trial Examiner's Decision, the exceptionsand brief, and the entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of the Trial Examiner,with the following additions.The record shows, as the Trial Examiner found, that when thefour classifications in question were included in Office EmployeesInternational Union's contract on January 25, 1963, the RespondentUnion voiced no objection. Indeed, it signed a contract with theCompany on March 22, 1963, 2 months later, without contending thatthose employees should be included in the contract unit orassertingthat its certification covered them.Not until October 1964, when159 NLRB No. 35.